69 F.3d 534
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Timothy Pleas CROWDER, Defendant-Appellant.
No. 95-6023.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1995.Decided Nov. 9, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Hiram A. Ward, Senior District Judge;  Russell A. Eliason, Magistrate Judge.  (CR-90-126, CA-93-232-2)
Terry Goodwin Harn, Chapel Hill, North Carolina, for Appellant.  Richard Stanley Glaser, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before HALL, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the two recommendations of the magistrate judge and the district court's opinions accepting those recommendations, and find no reversible error.  With respect to the claim of breach of the plea agreement, we affirm on the reasoning of the magistrate judge as accepted by the district court.  United States v. Crowder, Nos.  CR90-126;  CA-93-232-2 (M.D.N.C. Feb. 3, 1994;  May 4, 1994).*  As to the double jeopardy claim, appellant waived review of the dismissal of this by failing to object to the magistrate judge's recommendation.  See Thomas v. Arn, 474 U.S. 140, 155 (1985).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We grant counsel's motion to withdraw on appeal